Citation Nr: 0921154	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-24 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial increased evaluation for 
service-connected posttraumatic stress disorder (PTSD) 
evaluated as 50 percent disabling from May 22, 1991, and 70 
percent disabling from August 5, 1995, to include a total 
disability rating based on individual unemployablity due to 
service-connected disabilities (TDIU) prior to March 18, 
1997. 




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran was a member of the Arkansas Army National Guard 
from July 1987 to July 1993; she served on an initial period 
of active duty for training (ACDUTRA) from August 13, 1987 to 
January 15, 1988, and was called to active duty during Desert 
Storm, serving from December 30, 1990 to May 21, 1991 
including in Southwest Asia.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran had previously brought issues to the Board on 
which actions were taken by the Board in January 2001 and 
March 2003.  After various further decisions were taken by 
the VARO, in July 2004, as documented in a VA Form 119 of 
record, and indicating that she was pleased with said 
actions, the Veteran specifically withdrew all other 
remaining then pending appellate issues (including issue #1) 
thus terminating those appeals. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that basing a claim for service connection on 
a new theory of etiology does not constitute a new claim.  
See Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, 
ordinarily although the Veteran might raise a new theory 
regarding causation, the Veteran would nonetheless be 
required to submit new and material evidence to reopen the 
claim for service connection.  However, in this case, after 
the initial action, the Veteran thereafter raised other 
issues and in the case of issue #1 herein concerned, also re-
raised the issue in somewhat different contexts (e.g., 
whether it was or was not an undiagnosed illness, an option 
that was not in effect at the time of the initial 
consideration), rendering it in the aggregate, as stated on 
the front cover and as handled by the VARO, not a question of 
whether new and material evidence had been submitted to 
reopen.  Parenthetically, even if the issue had related to 
new and material evidence, such has been submitted herein, so 
the headache's claim would have been reopened in any event.

Actions were taken in the interim by the VARO on various 
issues, and the Veteran filed an initial notice of 
disagreement (NOD) on some.  However, ultimately, the only 
pertinent Substantive Appeal, a VA Form 9, filed in August 
2007, was specifically dedicated and limited to the issues 
shown on the front cover of this decision.  In that document, 
she asked for a hearing, but in August 2007, she also 
withdrew that request in writing. 

Service connection is now in effect for PTSD, rated as 70 
percent disabling; fibromyalgia, rated as 40 percent 
disabling; costochondritis, rated as 10 percent disabling; 
and joint pain and stiffness of the right hand, right wrist 
and both knees, rated as 10 percent disabling.  A TDIU has 
been assigned since March 28, 1997.

The issue # 2 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's headaches, however diagnosed or characterized, 
are either of service origin on one or more premises, and/or 
cannot be dissociated from one or more of her service-
connected disabilities.  



CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, headaches, 
however characterized, are of service origin or due to 
service-connected disabilities .  38 U.S.C.A. §§ 1101, 1110, 
1112. 1113, 1131, 1117, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 
3.317 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary.

II.  Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

Certain chronic diseases, including neurological disability 
to include migraines, may be presumed to have been incurred 
during service if the chronic disorder becomes disabling to a 
compensable degree within one year after the Veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); see Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  When service connection is 
thus established for a secondary disorder, the secondary 
condition is considered a part of the original disability.  
Any increase in severity of a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disability, and not due to the natural progress of 
the non-service-connected condition, will be service 
connected.  The Board notes that 38 C.F.R. § 3.310, above, 
the regulation which governs claims for secondary service 
connection, was amended during the pendency of this claim and 
appeal.  The intended effect of this amendment was to conform 
VA regulations to the Allen decision, supra.  38 C.F.R. § 
3.310(b) (2008). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.  

The Veteran is certainly competent to testify as to symptoms 
such as headache which are not medical in nature although in 
this case, albeit she has a basically nursing background, she 
could not diagnose the etiology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet App. 456 
(2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 207); 
Clemons v. Shinseki (No. 07-0558, Feb. 17, 2009). 

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, and Buchanan v. 
Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In this instance, and for a variety of reasons, the Board 
feels an obligation to give a sympathetic and liberal reading 
to the Veteran's contentions, and thus to construe her 
current claim as relating to the overriding somewhat more 
generic issue of service connection for headaches of which 
migraines is only one of several options.  See Szemraj v. 
Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004). 

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), found that a claim for one diagnosed disease 
or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  The 
original rating actions related to direct service connection, 
and those more recently looked to the basis of being part of 
undiagnosed disorder under presumptions for Gulf War 
Veterans.  The claim for headaches in this instance must be 
considered de novo in any event.  Boggs v. Peake, No. 2007-
7137 (Fed. Cir. Mar. 26, 2008); see also Ephraim v. Brown, 82 
F.3d. 399, 402 (Fed. Cir. 1996).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Factual Background and Analysis

When service records are not available, for whatever reason, 
and while there is no lowering of the legal standard for 
proving a claim for service connection, there is a heightened 
duty to develop the claim, to discuss the reasons and bases, 
and to carefully consider the reasonable doubt doctrine.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the 
clinical records for the Veteran's initial period of service 
(1987-1988) are apparently unavailable.  Fortunately, the 
case can be equitably decided without them.  Moreover, it is 
noted that her complaints with regard to headaches were 
primarily focused on her second period of service during 
Persian Gulf I on multiple premises, as well as secondary to 
service-connected disabilities.

The Veteran stated that her current type of headaches began 
in 1991 while she was still in Saudi Arabia at the 148th 
Evacuation Hospital.  These had been temporal and frontal in 
nature.  

On VA special neurological examination three months after 
service separation, in August 1991, she said that she had 
started having headaches about 2 months after arriving in 
Saudi,  These continued on a daily basis until she returned 
CONUS, when they began to occur almost every other day.  She 
had had only a single syncopal episode associated therewith.  
The neurologist specifically diagnosed tension headaches 
secondary to PTSD. 

On VA psychiatric examination in September 1991, she was 
found to have PTSD, still at an acute level.   She was then 
complaining of migraine headaches.  She had had only one 
syncopal episode associated therewith.  

She was seen in the mental hygiene clinic for major 
depression as well as undifferentiated somatoform disorder to 
include various pain areas, and histrionic traits.  Stress 
and tension purportedly made the headaches worse.  

On a special VA examination in July 1993, the Veteran 
reported having daily headaches and said that she had not had 
any prior to going to Saudi Arabia.  Most of the time she had 
throbbing pain but about once a week she would actually throw 
up from them.  Various things made them worse including 
stress and tension.  Diagnosis was tension and migraine 
headaches.

During VA hospitalization in January 1994, she was reported 
to have a history of having headaches with reddening of the 
eyes from which she obtained some relief from Motrin and 
Tylenol.  The initial thought was that she had a depressive 
disorder (Axis I), with headaches being Axis III.  She did 
not stay long enough to get final specialized testing with 
regard to PTSD.  VA hospitalization in September 1994 again 
showed complaints of headaches and it was thought that she 
might have fibromyalgia.   

On the Persian Gulf Registry questionnaire in September 1995 
she reported frequent headaches since being in the Persian 
Gulf.

Subsequent clinical reports show recurring complaints of 
headaches for which she was given medications.

On VA neurological examinations in December 1996 and February 
1997, she complained of continued headaches, which she again 
said she had not had prior to Persian Gulf service.  These 
symptoms, which included bifrontal, periorbital throbbing 
pain associated with nausea and vomiting, were sometimes 
precipitated by stress and bright lights.  The episodes used 
to last several ours and they now lasted from 8-12 hours and 
she had some sort of headache all of the time.  Diagnosis was 
migraines based on history.  In April 1997, while complaining 
of ongoing headaches, she also had episodic vertigo; 
electronystagmographic (ENG) findings were then normal.

On VA hospitalization in July 1997, she was experiencing a 
severe episode of manic depressive disorder and headaches 
were cited under Axis III.  GAF was 50, and she left the 
hospital prematurely after some resolution of her depression.

Clinical records commencing in 1999 refer to repeated 
episodes of headaches which appeared to have exacerbated.  
She had some photophobia and nausea with diffuse throbbing 
pain. 

On a special VA examination relating to her multiple areas of 
pain in May 2002, it was noted that she specifically had 
bilateral occipital pain which, in addition to symptoms 
elsewhere, the examiner opined were related to her period of 
service, and noting that this was a concept that had been 
first offered by another VA physician in 1991.

On numerous occasions, the Veteran has testified as to her 
having headaches for the first time when she was in Saudi and 
ever since.  Her ongoing VA clinical records show recurrent 
and frequent care for headaches, most prevalently diagnosed 
as migraine in nature.

In this case, there are several alternative premises under 
which service connection for headaches might be in order.  
She is entitled to have all of these alternatives addressed 
with regard to her current claim.  However, in that regard, 
it is unnecessary to delve into a nonproductive discussion of 
potential presumptive service connection under "undiagnosed 
illness" category following the Persian Gulf I, since her 
primary headache assessments relate either to migraines or 
tension headaches, neither of which are lacking a diagnosis.

First, the Veteran has clearly, repeatedly and unfailingly 
stated that she first developed significant headaches while 
she was in service in Saudi.  Under prevailing regulations 
and Court guidelines, she is competent to make such an 
observation as to the presence of identifiable 
symptomatology.  As noted above in other contexts, the Court 
has specifically held that certain symptoms (headaches, like 
tinnitus, for instance) are conditions which are capable of 
lay observation.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005). 

As for chronicity after service, she has certainly had 
documented ongoing care for headaches and virtually ever 
entry historically refers these back to service.  

Even more specifically, she was treated and carefully 
evaluated for what were described and diagnosed as migraine 
headaches in 1991, on her initial VA examination, within 3 
months of service separation, qualifying her under the 12-
month presumptive facets of the law relating to neurological 
disorders.  

And finally, on numerous occasions, some of her headache 
symptoms have also, and not necessarily exclusionarily, been 
quite unequivocally associated by medical experts and care-
givers to either her service-connected mental health issues 
and/or her service-connected fibromyalgia, either of which 
would provide a sound basis for secondary service connection.  

In any event, whichever of these legal bases are utilized, 
the facts amply and persuasively support that service 
connection is warranted for headaches as being the result of 
service on either direct or presumptive bases, and/or as 
being associable with service-connected disability.

ORDER

Service connection for headaches is granted.


REMAND

When a current appeal arises from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

A nonservice-connected permanent and total disability rating 
has been in effect since September 7, 1995.  Service 
connection is now in effect for PTSD, rated as 70 percent 
disabling; fibromyalgia, rated as 40 percent disabling; 
costochondritis, rated as 10 percent disabling; and joint 
pain and stiffness of the right hand, right wrist and both 
knees, rated as 10 percent disabling.  A TDIU has been 
assigned since March 28, 1997.

The issue on appeal is entitlement to an increased evaluation 
for service-connected posttraumatic stress disorder (PTSD) 
evaluated as 50 percent disabling from May 22, 1991, and 70 
percent disabling from August 5, 1995, to include a total 
disability rating based on individual unemployablity due to 
service-connected disabilities (TDIU) prior to March 18, 
1997. 

At the time of the 2001 Board decision, it was noted in 
December 1998, the Veteran was awarded Social Security 
Administration (SSA) disability benefits although these 
records were not then in the file.  See Lind v. Principi, 3 
Vet. App. 493 (1992); and Murinscak v. Derwinski, 2 Vet. App. 
363 (1992). (there is a continuing obligation on VA to assist 
Veterans in developing the facts of their claims throughout 
the entire administrative adjudication and this obligation 
includes the duty to obtain records regarding their medical 
history).  See also White v. Principi, 243 F. 3d 1378 (Fed. 
Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001). What 
SSA documentation is already of record shows that in 1998, 
her primary disability was described as dysthymia.

The Board also noted in the 2001 remand action that an 
undated vocational rehabilitation evaluation questionnaire 
was completed by the Veteran and that there was a need to 
associate with the Veteran's claims folder any available VA 
vocational rehabilitation folder that may have been compiled 
for the Veteran.  See Simington v. Brown, 9 Vet. App. 334 
(1996) (per curiam) (stipulating that VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (regarding records in constructive possession of VA). 

Subsequent to the Board remand actions cited above, the 
issues then pending on appeal, including as related to 
headaches, were withdrawn, so the identified but then missing 
data was never introduced into her claims file.

A VA psychiatrist in March 2004 concluded that her PTSD 
symptoms, when combined with somatoform and dysthymic 
disorders, were so severe as to preclude employment.  This 
was confirmed in a later VA psychiatric finding in August 
2006.

Also now of record is a letter to the Veteran dated in May 
2004 indicating that her (VR&E) application had been denied 
in March 2002; that the reason for not reaching an employment 
goal was not reasonably feasible; and that they found no 
evidence to suggest that she was a candidate for services 
leading to employment.  She notes that at this time, her 
primary disability involved her PTSD, and identifies this 
document as reflecting that she was unable to work long prior 
to 1997.

In her Substantive Appeal, the VA Form 9 in this case, signed 
in August 2007, the Veteran specifically stated that she had 
not been able to secure or follow gainful employment since 
her return from war starting in 1991; that she was 
incorrectly rated at (a maximum of) 70 percent; and that SSA 
and VA VR&E records would support that she tried to get help 
for school and was denied as being unemployable.  She asked 
that her hospital (presumably VA but not so stated) records 
be obtained from 2005-2006.  Some of these appear to be in 
the file, but they may well not be complete.

In light of the above discussion, the Board has determined 
that additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  [It is noted that the Veteran may 
have been identified by another name(s) in 
any records to be sought, and she should 
identify any alternative names including 
her married name under which her records 
may be found other than as shown on the 
header of this decision.]

    (a)  If she has been seen by other than 
VA she should so state so that these 
records may also be obtained; she should 
provide appropriate identification of such 
care, and release; and VA should assist as 
feasible.
    
    (b)  On the VA examination in 1991, she 
indicated she was in some sort of nursing 
training and was then also employed in a 
similar field.  She should be asked to 
identify all such post-service schooling, 
training and/or employment, and with her 
release, records for such training (and 
bases for termination thereof) should be 
obtained and added to the file.

    (c)  Complete SSA records should be 
obtained and attached to the claims 
folder.

    (d)  Complete, updated VA clinical and 
evaluative records since 1991, to include 
but not limited to those mentioned from 
2005-2006, should be added to the file.
    
    (e)  All VA VR&E files must be added to 
the file.

2.  The case should then be reviewed by a 
VA physician with expertise in mental 
health issues who should review the entire 
file and render an opinion as to overall 
nature and daily impact the Veteran's 
service-connected disabilities, 
particularly her mental health issues, 
have had on her ability to work since 
1991, with dates as to estimated onset and 
annotation to the file including the 
medical opinions in that regard. 

3.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
SSOC should be issued, and after providing 
the Veteran with reasonable opportunity to 
respond, the case should be returned to 
the Board for further appellate review.  
The Veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


